Exhibit 10.6

 

ChaSerg Technology Sponsor LLC

7660 Fay Avenue, Suite H, Unit 339

La Jolla, CA 92037

 

November 13, 2019

 

ChaSerg Technology Acquisition Corp.

7660 Fay Avenue, Suite H, Unit 339

La Jolla, CA 92037 

 

Attn:  Lloyd Carney, Chief Executive Officer

 

  Re: Sponsor Share Letter

 

Dear Lloyd:

 

Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of November 13, 2019 (as it may be amended, the “Business Combination
Agreement”), by and among (i) ChaSerg Technology Acquisition Corp. (the
“Purchaser” or “Pubco”), (ii) CS Merger Sub 1, Inc., a California corporation
and a wholly-owned subsidiary of the Company, (iii) CS Merger Sub 2, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of the Company,
(iv) Grid Dynamics International, Inc., a California corporation, and (v)
Automated Systems Holdings Limited, a company incorporated in Bermuda with
limited liability, solely in its capacity as representative of the
Securityholders (as defined in the Business Combination Agreement).  Any
capitalized term used but not defined herein will have the meanings ascribed
thereto in the Business Combination Agreement.

 

ChaSerg Technology Sponsor LLC, a Delaware limited liability company
(“Sponsor”), has agreed to enter into this letter agreement (this “Agreement”)
relating to 1,200,000 shares of Class B common stock, par value $0.0001 per
share (including shares of common stock of the Purchaser into which such shares
shall convert immediately prior to the Closing, the “Common Stock”), of
Purchaser in accordance with the Business Combination Agreement, (“Founder
Shares”) initially purchased by Sponsor in a private placement prior to
Purchaser’s initial public offering, which shares are currently held by Sponsor.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned parties hereby agrees as follows:

 

1. Sponsor hereby agrees that, upon and subject to the Closing, it will not
sell, transfer or otherwise dispose of, or hypothecate or otherwise grant any
interest in or to, a total of 1,200,000 Founder Shares held by Sponsor (the
“Earnout Shares”), unless, until and to the extent that a Release Event (as
defined in Section 3 of this Agreement) has occurred with respect to such
Earnout Shares.  The share certificates representing the Earnout Shares shall
contain a legend relating to transfer restrictions imposed by this Agreement. 
Such legend shall be removed upon the request of Sponsor following a Release
Event with respect to the applicable Earnout Shares.

 

2. Notwithstanding any other provisions of this Agreement, Sponsor shall have
full ownership rights to its Earnout Shares, including the right to vote such
shares and to receive dividends and distributions thereon.

 

3. The Earnout Shares shall vest and no longer be subject to transfer
restrictions as follows (each, as applicable to the relevant Earnout Shares, a
“Release Event”):

 

  (a) 400,000 Earnout Shares shall vest and no longer be subject to  transfer
restrictions in this Agreement if the closing price of the Common Stock on the
principal exchange on which such securities are then listed or quoted shall have
been at or above $12.00 (the “First Price Threshold”) for twenty (20) trading
days (which need not be consecutive) over a thirty (30) trading day period at
any time;

 



 

 

 

  (b) 400,000 Earnout Shares shall vest and no longer be subject to transfer
restrictions in this Agreement if the closing price of the Common Stock on the
principal exchange on which such securities are then listed or quoted shall have
been at or above $13.50 (the “Second Price Threshold”) for twenty (20) trading
days (which need not be consecutive) over a thirty (30) trading day period at
any time;

 

  (c) 400,000 Earnout Shares shall vest and no longer be subject to transfer
restrictions in this Agreement if the closing price of the Common Stock on the
principal exchange on which such securities are then listed or quoted shall have
been at or above $15.00 (the “Third Price Threshold”) for twenty (20) trading
days (which need not be consecutive) over a thirty (30) trading day period at
any time; and

 

  (d) all of the Earnout Shares shall vest and no longer be subject to transfer
restrictions in this Agreement upon, and effective immediately prior to, the
first of any of the following to occur:

 

  (i) if Pubco shall engage in a “going private” transaction pursuant to Rule
13e-3 under the Exchange Act of 1934, as amended (the “Exchange Act”), or
otherwise cease to be subject to reporting obligations under Sections 13 or
15(d) of the Exchange Act;

 

  (ii) If the Common Stock shall cease to be listed on a national securities
exchange;

 

  (iii) if Pubco is amalgamated, merged, consolidated or reorganized with or
into another Person (an “Acquiror”) and as a result of such amalgamation,
merger, consolidation or reorganization, fewer than 50.1% (whether by voting or
economic rights) of the outstanding equity securities or other capital interests
of the Acquiror or surviving or resulting entity is owned in the aggregate by
the shareholders of Pubco, directly or indirectly, immediately prior to such
amalgamation, merger, consolidation or reorganization, excluding from such
computation the interests of the Acquiror or any Affiliate of the Acquiror (the
“Pre-Transaction Pubco Equityholders”);

 

  (iv) If Pubco and/or its subsidiaries sell, assign, transfer or otherwise
dispose of (including by bulk reinsurance outside of the ordinary course of
business consistent with past practice), in one or a series of related
transactions, all or substantially all of the assets of Pubco and its
subsidiaries, taken as a whole, to an Acquiror, fewer than 50.1% (whether by
voting or economic rights) of the outstanding equity securities or other capital
interests of which, immediately following such sale, assignment or transfer, are
owned in the aggregate by the Pre-Transaction Pubco Equityholders; or

 

  (v) If a Schedule 13D or Schedule 13G report (or any successor schedules, form
or report), each as promulgated pursuant to the Exchange Act, is filed with the
SEC disclosing that any person or group (as the terms “person” and “group” are
used in Section 13(d) or Section 14(d) of the Exchange Act and the rules and
regulations promulgated thereunder) has become the beneficial owner (as the term
“beneficial owner” is defined in Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of a percentage of shares of the outstanding
Pubco Common Shares as shall be greater than the percentage of such shares that,
at the date of such filing, is held by any other person or group that held more
than 50% of the voting or economic power of Pubco immediately after the Closing.

 



2

 

 

    Each Price Threshold set forth in clauses (a) through (c) of Section 3 above
and the applicable number of Earnout Shares released for any Release Event shall
be subject to equitable adjustment for share splits, share dividends,
reorganizations, combinations, recapitalizations and similar transactions
affecting the Common Stock after the Closing.  Additionally, each such Price
Threshold shall be reduced by the amount of the aggregate cash or the fair
market value of any securities or other assets paid or payable by Pubco to the
holders of Common Stock, on a per share basis, as an extraordinary dividend or
distribution following the Closing; provided that the declaration and payment of
any such extraordinary dividend or distribution shall be subject to all
applicable Laws.  An “extraordinary dividend or distribution” means any dividend
or distribution other than a regularly-scheduled dividend or distribution.

 

4. Notwithstanding anything to the contrary herein, at or prior to the Closing,
Sponsor may transfer any Earnout Shares to any third-party investor who provides
equity or debt financing for the transactions contemplated by the Business
Combination Agreement without the consent of any party hereto, and any Earnout
Shares so transferred shall reduce the number of Earnout Shares hereunder (with
such reduction in Earnout Shares allocated pro rata among each Release Event in
clauses (a) through (c) of Section 3).  Unless otherwise agreed in writing by
Sponsor and the investor receiving such shares, any such transferred Earnout
Shares shall not be subject to the terms and conditions of this Agreement (but
shall continue to be subject to the provisions of tthat certain Letter
Agreement, dated as of October 4, 2018  by and between the Sponsor, the
Purchaser and its officers and directors (the “Insider Letter”)).

 

5. Subject to Section 4 above, no party hereto may assign either this Agreement
or any of its rights, interests or obligations hereunder without the prior
written consent of the other parties; provided, that in the event that Sponsor
liquidates and distributes to its members all securities of Pubco that it owns
in accordance with its organizational documents, Sponsor may, without obtaining
the consent of any other party hereto, transfer the  Earnout Shares and its
rights and obligations under this Agreement to its members so long as such
members agree in writing to be bound by the terms of this Agreement that apply
to Sponsor hereunder.  Any purported assignment in violation of this Section
5 shall be void and ineffectual and shall not operate to transfer or assign any
interest or title to the purported assignee.  This Agreement shall be binding on
the undersigned and their respective successors and permitted assigns.

 

6. This Agreement (including the Business Combination Agreement to the extent
incorporated herein) constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof; provided, that for the avoidance of doubt, nothing herein shall affect
the terms and conditions of the Insider Letter.

 

7. This Agreement may not be changed, amended or modified as to any particular
provision, except by a written instrument executed by all parties hereto.  No
provision of this Agreement may be waived except in a writing signed by the
party against whom enforcement of such waiver is sought.  No failure or delay by
a party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

8. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent in
the same manner as provided in Section 10.05 of the Business Combination
Agreement.  Unless otherwise specified in writing by such party, notices to the
Sponsor shall be sent to the address of the Purchaser set forth in the Business
Combination Agreement (or such other address as shall be specified in a notice
given in accordance with this Section 8 and Section 10.05 of the Business
Combination Agreement).

 

9. This Agreement shall be construed, interpreted and enforced in a manner
consistent with the provisions of the Business Combination Agreement. The
provisions set forth in Section 10.13 of the Business Combination Agreement, as
in effect as of the date hereof, are hereby incorporated by reference into, and
shall be deemed to apply to, this Agreement as if all references to the
“Agreement” in such sections were instead references to this Agreement, and the
references therein to the “Parties” were instead to the parties to this
Agreement.

 

10. This Agreement shall terminate at such time, if any, as the Business
Combination Agreement is terminated in accordance with its terms prior to the
Closing, and upon such termination this Agreement shall be null and void and of
no effect whatsoever, and the parties hereto shall have no obligations under
this Agreement.

 

{Remainder of Page Left Blank; Signature Page Follows}

 



3

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  CHASERG TECHNOLOGY SPONSOR LLC       By: /s/ Steve Fletcher   Name: Steve
Fletcher   Title: Managing Member       By: /s/ Alex Vieux   Name: Alex Vieux  
Title: Managing Member       By: /s/ Lloyd Carney   Name: Lloyd Carney   Title:
Managing Member

 

Accepted and agreed, effective as of the date first set forth above:

 

CHASERG TECHNOLOGY ACQUISITION CORP.

 



By: /s/ Lloyd Carney   Name: Lloyd Carney   Title: Chief Executive Officer  

 



 

(Signature Page to Sponsor Share Letter)

 

4



 

 